DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15870277 filed 01/12/2018.

Allowable Subject Matter
3.	Claims 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Amendments
4.	Regarding the Applicant’s arguments addressing the prior art rejection (see pp. 1 - 4 of Applicant’s Remarks dated 03/07/2022); the arguments have been fully considered but are moot because the arguments do not apply to the set of references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claim(s) 9 – 10, and 23 - 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi (US 20180199298 A1)

	Regarding claim 9, Wakabayashi discloses a method, comprising: 
	obtaining sidelink synchronization information from a first terminal at a synchronization-information-sending time (UE sends SLSS to other UE (UE 1104); see paragraph [0070] and Fig. 11; SLSS contains sync info; see paragraphs [0081 – 0082]);
	determining, according to indication information included in the sidelink synchronization information, that a synchronization source of the first terminal is a global navigation satellite system (GNSS) clock (SLSS contains indicator of where the sync source originates, e.g. D2DSSue_global indicating a global (i.e. GNSS) source; see paragraphs [0074] and [0081 – 0082]); and 
	synchronizing with the first terminal according to the sidelink synchronization information (second UE receives the SLSS and uses it to stay synchronized; see paragraph [0070] and Fig. 11), wherein a frame number and a subframe number of the synchronization-information-sending time satisfy a formula of: 
	(c*DFNt + subframet)modK3 = syncOffsetlndicator, wherein subframet is the subframe number, DFNt is the frame number, c is a quantity of subframes included in one frame, K3 is a synchronization sending period, and syncOffsetlndicator is an offset (frame comprising subframes; see Figs. 8 and 9; the Examiner points out that as K3 and syncOffsetIndicator are not further defined, this formula does not substantively limit the claim—there are two undefined variables and two variables in question, and thus no constraints on the frame number or the subframe number).

	Regarding claims 10 and 24, Wakabayashi discloses the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses
	wherein the sidelink synchronization information comprises a sidelink synchronization signal (SLSS), wherein the SLSS comprises a primary synchronization signal (PSSS) and a secondary synchronization signal (SSSS), and wherein determining that the synchronization source of the first terminal is the GNSS clock comprises: parsing at least one of the PSSS or the SSSS to obtain a first sequence (SLSS includes PSSS and SSSS; see paragraphs [0060 - 0064] and Figs. 8 – 9; the Examiner notes that any data necessarily comprises a sequence),, wherein the first 46Attorney Docket No. 43968-0095002 / Client Ref. No. 84583902US09 sequence indicates that the synchronization source is the GNSS clock (SLSS contains D2DSSue_global indicating that the sync source is global (i.e. GNSS); see paragraphs [0081 - 0082])

	Regarding claim 23, Wakabayashi discloses an apparatus (communications device/UE; see Abstract and Fig. 11), comprising: 
	at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising at least one processor);
	a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising a non-transitory storage medium coupled to the processor with instructions), 
	wherein the programming instructions instruct the at least one processor to: 
		obtain sidelink synchronization information from a first terminal at a synchronization-information-sending time (UE sends SLSS to other UE (UE 1104); see paragraph [0070] and Fig. 11; SLSS contains sync info; see paragraphs [0081 – 0082]);
		determine, according to information included in the sidelink synchronization information, that a synchronization source of the first terminal is a global navigation satellite system (GNSS) clock (SLSS contains indicator of where the sync source originates, e.g. D2DSSue_global indicating a global (i.e. GNSS) source; see paragraphs [0074] and [0081 – 0082]); and 
		synchronize with the first terminal according to the sidelink synchronization information (second UE receives the SLSS and uses it to stay synchronized; see paragraph [0070] and Fig. 11) wherein a frame number and a subframe number of the synchronization-information-sending time satisfy a formula of: 
	(c*DFNt + subframet)modK3 = syncOffsetlndicator, wherein subframet is the subframe number, DFNt is the frame number, c is a quantity of subframes included in one frame, K3 is a synchronization sending period, and syncOffsetlndicator is an offset (frame comprising subframes; see Figs. 8 and 9; the Examiner points out that as K3 and syncOffsetIndicator are not further defined, this formula does not substantively limit the claim—there are two undefined variables and two variables in question, and thus no constraints on the frame number or the subframe number).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3 – 5, 7 – 8, 13, 15 – 17, 19 – 20, and 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20180199298 A1) in view of Tavildar (US 20110170465 A1).

Regarding claim 1, Wakabayashi discloses subject matter relating to sidelink synchronization. Specifically, Wakabayashi discloses a method, comprising: 
obtaining first configuration information comprising an offset (UE 1103 receives system information incl. parameters relating to the GNSS system; see paragraph [0070] and Fig. 11 element 1105)
determining a current time according to a global navigation satellite system (GNSS) clock (UE receives GNSS signal and synchronizes its timing with the GNSS signal; see paragraph [0070] and Fig. 11); and 
determining a transmission timeslot in a device-to-device (D2D) communications system according to the current time and an initial reference time (UE acquires sync from GNSS (initial reference time) and synchronizes timing for transmission of SLSS in specific timeslot (i.e. determines current time); see paragraphs [0060], [0070] and Fig. 11; SLSS transmission is D2D; see paragraph [0060] and Fig. 11)
determining, according to the transmission timeslot and the offset, a synchronization-information-sending time (UE sends SLSS according to specific timeslot; see paragraphs [0060] and [0070] and Fig. 11); and
sending sidelink synchronization information at the synchronization-information-sending time (UE sends SLSS according to specific timeslot; see paragraphs [0060] and [0070] and Fig. 11); and
Wakabayashi does not explicitly disclose receiving or using the offset.

Tavildar discloses subject matter relating to sync propagation. Specifically, Tavildar discloses a timing signal with a timing offset to the external reference (timing offset to external timing reference; see paragraph [0098] and Fig. 10).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wakabayashi with Tavildar by incorporating Tavildar’s timing offset from the GNSS clock. One of ordinary skill in the art would have found it obvious  to do so, as a) this is well known, and b) this would allow for more accurate timing in accounting for e.g. propagation delay. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claims 3 and 15, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
wherein the transmission timeslot in the D2D communications system includes at least one of a frame number or a subframe number in the D2D communications system (UE sends SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that all timeslots in LTE systems include frame/subframe numbers).

Regarding claims 4 and 16, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
wherein the sidelink synchronization information comprises a sidelink synchronization signal (SLSS), wherein the SLSS comprises a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS), wherein at least one of the PSSS or the SSSS comprises a first sequence (SLSS includes PSSS and SSSS; see paragraphs [0060 - 0064] and Figs. 8 – 9; the Examiner notes that any data necessarily comprises a sequence), and wherein the first sequence indicates that the GNSS clock is a synchronization source  (SLSS contains D2DSSue_global indicating that the sync source is global (i.e. GNSS); see paragraphs [0081 - 0082])

	Regarding claims 5 and 17, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
	wherein at least one of: 
	a priority of the synchronization source that uses the GNSS clock is higher than a priority of a synchronization source beyond network coverage that does not use the GNSS clock (GNSS sources have higher priority than non-GNSS sources, e.g. eNB sync; see paragraph [0082]); 
	a priority of the synchronization source that uses the GNSS clock is higher than a priority of a synchronization source beyond network coverage that does not use the GNSS clock and a priority of a cell within network coverage; or 45Attorney Docket No. 43968-0095002 / Client Ref. No. 84583902US09 
	a priority of the synchronization source that uses the GNSS clock is higher than a priority of a synchronization source beyond network coverage that does not use the GNSS clock but lower than a priority of a cell within network coverage.

	Regarding claims 7 and 19, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses wherein obtaining the first configuration information comprises one of 
	obtaining the first configuration information in a pre-configuration manner; 
	when a first terminal is within network coverage, obtaining the first configuration information by receiving system broadcast information from a base station; 
	when the first terminal is within network coverage, obtaining the first configuration information by receiving radio resource control (RRC) signaling from the base station; or 
	obtaining the first configuration information according to a preset protocol (UE 1103 receives system information incl. parameters relating to the GNSS system; see paragraph [0070] and Fig. 11 element 1105; the Examiner notes that wireless transmissions are performed according to preset protocols)

	Regarding claims 8 and 20, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses wherein determining the transmission timeslot according to the current time and the initial reference time comprises: 
	calculating, according to the current time, the initial reference time, and a first scale parameter in accordance with a first formula, a frame number in the D2D communications system which corresponds to the current time (UE acquires sync from GNSS (initial reference time) and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that transmitting in a timeslot involves calculating the frame/subframe, and that this also must be done based on the current time; the Examiner further notes that without further defining the scale parameter and formula, these limitations are trivially met—e.g. a scale parameter of 1 and an identity formula); or 
	calculating, according to the current time, the initial reference time, and a second scale parameter in accordance with a second formula, a subframe number in the D2D communications system which corresponds to the current time (UE acquires sync from GNSS (initial reference time) and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that transmitting in a timeslot involves calculating the frame/subframe, and that this also must be done based on the current time; the Examiner further notes that without further defining the scale parameter and formula, these limitations are trivially met—e.g. a scale parameter of 1 and an identity formula).

	Regarding claim 13, Wakabayashi discloses subject matter relating to sidelink synchronization. Specifically, Wakabayashi discloses an apparatus (communications device/UE; see Abstract and Fig. 11), comprising: 
	at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising at least one processor);
	a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising a non-transitory storage medium coupled to the processor with instructions), the programming instructions instruct the at least one processor to:, wherein the programming instructions instruct the at least one processor to: 
	obtain first configuration information comprising an offset (UE 1103 receives system information incl. parameters relating to the GNSS system; see paragraph [0070] and Fig. 11 element 1105)
	determine a current time according to a global navigation satellite system (GNSS) clock (UE receives GNSS signal and synchronizes its timing with the GNSS signal; see paragraph [0070] and Fig. 11); and 
	determine a transmission timeslot in a device-to-device (D2D) communications system according to the current time and an initial reference time (UE acquires sync from GNSS (initial reference time) and synchronizes timing for transmission of SLSS in specific timeslot (i.e. determines current time); see paragraphs [0060], [0070] and Fig. 11; SLSS transmission is D2D; see paragraph [0060] and Fig. 11)
	determine, according to the transmission timeslot and the offset, a synchronization-information-sending time (UE sends SLSS according to specific timeslot; see paragraphs [0060] and [0070] and Fig. 11); and
	send sidelink synchronization information at the synchronization-information-sending time (UE sends SLSS according to specific timeslot; see paragraphs [0060] and [0070] and Fig. 11); and
Wakabayashi does not explicitly disclose receiving or using the offset.

Tavildar discloses subject matter relating to sync propagation. Specifically, Tavildar discloses a timing signal with a timing offset to the external reference (timing offset to external timing reference; see paragraph [0098] and Fig. 10).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wakabayashi with Tavildar by incorporating Tavildar’s timing offset from the GNSS clock. One of ordinary skill in the art would have found it obvious  to do so, as a) this is well known, and b) this would allow for more accurate timing in accounting for e.g. propagation delay. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 27 – 28, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses wherein a frame number and a subframe number of the synchronization-information-sending time satisfy a formula of: 
	(c*DFNt + subframet)mod K3 = syncOffsetlndicator, wherein subframet is the subframe number, DFNt is the frame number, c is a quantity of subframes included in one frame, K3 is a synchronization sending period, and syncOffsetlndicator is the offset (frame comprising subframes; see Figs. 8 and 9; the Examiner points out that as K3 and syncOffsetIndicator are not further defined, this formula does not substantively limit the claim—there are two undefined variables and two variables in question, and thus no constraints on the frame number or the subframe number).

6.	Claims 6, 11 – 12, 18, and 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20180199298 A1) in view of Tavildar (US 20110170465 A1) and in further view of Faurie (US 20160338095 A1).

	Regarding claims 6 and 18, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi and Tavildar do not disclose the limitations of claims 6 and 18.

	Faurie discloses subject matter relating to sidelink. Specifically, Faurie discloses
	wherein the sidelink synchronization information further comprises a sidelink master information block (MIB-SL), and wherein the MIB-SL comprises information about the transmission timeslot in the D2D communications system (UE sends SL-MIB with information about D2D resources and allocation; see paragraphs [0049], [0065],and [0112]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wakabayashi and Tavildar with Faurie by incorporating the MIB-SL of Faurie, used to transmit information about the transmission timeslot for aligning timeslots. One of ordinary skill in the art would have found it obvious to do so, as the MIB-SL is a standard feature of D2D, and this would be a typical use of the MIB-SL. Information about the timeslots needs to be transmitted, and this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 11 and 25, Wakabayashi and Tavildar teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses
	wherein synchronizing with the first terminal according to the sidelink synchronization information comprises: 
	obtaining a timeslot boundary of the first terminal according to the SLSS; 
	aligning a timeslot boundary with the timeslot boundary of the first terminal; and 
	aligning a transmission timeslot with the transmission timeslot in the D2D communications system (UE acquires sync from GNSS and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that transmitting in an LTE system requires knowing and aligning the timeslot boundaries)

	Wakabayashi does not explicitly disclose the remainder of the claim. Faurie discloses subject matter relating to sidelink. Specifically, Faurie discloses
	wherein the sidelink synchronization information further comprises a sidelink master information block (MIB-SL), wherein the MIB-SL comprises a transmission timeslot in a device-to-device (D2D) communications system which is determined according to the GNSS clock (UE sends SL-MIB with information about D2D resources and allocation; see paragraphs [0049], [0065],and [0112]), and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wakabayashi and Tavildar with Faurie by incorporating the MIB-SL of Faurie, used to transmit information about the transmission timeslot for aligning timeslots. One of ordinary skill in the art would have found it obvious to do so, as the MIB-SL is a standard feature of D2D, and this would be a typical use of the MIB-SL. Information about the timeslots needs to be transmitted, and this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 12 and 26, Wakabayashi, Tavildar, and Faurie teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
	wherein the transmission timeslot in the D2D communications system includes at least one of a subframe number or a frame number in the D2D communications system (UE sends SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that all timeslots in LTE systems include frame/subframe numbers).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464